—Judgment, Supreme Court, New York County (Rosalyn Richter, J.), rendered July 21, 2000, convicting defendant, after a jury trial, of robbery in the first degree and criminal possession of a weapon in the fourth degree, and sentencing her, as a second felony offender, to an aggregate term of eight years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was *247not against the weight of the evidence. Questions of identification and credibility were properly presented to the jury, and we see no basis to disturb its findings. We note that the victim’s reliable identification of defendant was corroborated by two witnesses. Concur—Tom, J.P., Mazzarelli, Andrias, Ellerin and Rubin, JJ.